Financing instrument for development cooperation - A financing instrument for cooperation with industrialised and other high-income countries and territories (debate)
The next item is the joint debate on the
Recommendation for a second reading, by Mr Mitchell, on behalf of the Committee on Development, on the Council common position for adopting a regulation of the European Parliament and of the Council establishing a financing instrument for development cooperation (11944/2/2006 C6-0357/2006
and
the report by Mr Martin on behalf of the Committee on International Trade on the draft Council regulation establishing a financing instrument for cooperation with industrialised and other high-income countries and territories (11877/2006 - C6-0265/2006 -
rapporteur. - Mr President, this regulation has been in gestation for almost two years. At times, the pressure on Parliament to cave in, to divide, to give up our legislative role, was barely tolerable. I have been taken aback by the willingness of fellow MEPs, at times, to give other institutions carte blanche in this important area, so long as some little interest of theirs or influence was not lost. However, I wish to pay tribute to my colleagues in the Committee on Development - Members who did not allow pressure to divide us, across all groups, and who, in the end, carried the day. I should also like to pay tribute to the secretariat of the Development Committee and to the secretariats of those groups that worked constructively with us in these negotiations.
Having threatened to reject the original Development Cooperation and Economic Cooperation Instrument (DCECI), as it was called, which sought to take away codecision powers by changing the legal base from Article 179 to Article 181a and to include developed countries and expenditure on non-development issues in a development instrument, we have negotiated with the Council and the Commission an instrument which few thought possible 12 months ago, one that will streamline EU activities for the developing world while maintaining accountability and transparency.
I should like to pay tribute, in particular, to the negotiating team who accompanied me at those talks, to the successive presidencies for the work they have put in and to the Commission for a good outcome. I have one reservation, however. I believe it was Voltaire who said, 'I do not agree with what you say, but I will defend to the death your right to say it.' Having approached the whole of the negotiations in a way that sought to accommodate, I was very disappointed that, on one particular issue, my views were not accommodated.
It is not about diluting the availability of health services for women in need. In fact, if my amendments - which were modest - had been carried, the Cairo Conference and all the related issues would have been respected. Indeed, having been at the centre of compromise, finding and supporting others, I was surprised that my modest proposals did not receive proper consideration. Part of the reason for that seems to me to have been a piece of written advice that was circulated, which pre-empted my proposals by claiming that PPE policy had been decided. As the signatures to the amendments show here today, that is not the case and should not have been stated, especially at what was a very sensitive time in the concluding stages of the negotiations.
I can support the general content of the common position, with that one reservation. I think it is a very good outcome for us: Parliament has gained, insofar as we have maintained codecision under Article 179, which is a very important principle to us. It is to be time-limited legislation. The specific instrument for development policy is this instrument; it will not have any other content. There will be more detailed financial provisions: the financial provisions of the proposal were another area of very serious concern for the Committee, as they were extremely general and very far from the level of detail to which Parliament, as part of the budgetary authority, was accustomed. That has now changed, and the common position now includes a breakdown of funding by programme and, in some cases, within programmes.
We are also breaking new ground. The new DCI will, for the first time, enshrine in a legal text the internationally accepted definition of development policy set out by the OECD Development Assistance Committee. A Commission declaration attached to the new DCI will contain, also for the first time, the benchmark that the Committee on Development has been using since 2003 to promote increased focus on the key MDG sectors of basic education and basic health, and the Commission has never before accepted the Committee's 20% benchmark for these sectors, which has been accepted on this occasion.
In relation to democratic scrutiny, further headway has also been made on the matter of the dialogue between Parliament and the Commission on the draft strategy papers to allow effective Parliamentary scrutiny of the implementation of the DCI, and I wish to thank Commissioner Ferrero-Waldner and Commissioner Michel for their letter to me and to the chairperson of the Committee confirming that. Parliament does not want, or need, to be involved in micro-management, but it does give us an opportunity, through whatever structures we decide ourselves, to get involved at an early stage, thereby giving Parliament a much improved role in the whole area of transparency and accountability.
With the exception that I mentioned, I consider the common position as established by the Council to be a very good outcome for the European Parliament. As I said at the outset, I doubt very much that anybody 12 months ago would have thought that we could have achieved what we did achieve. But it shows that, when Parliament stands together, when the different groups do not allow themselves to be divided and are determined not to give away the powers of this House, we can, with the other institutions, come up with a very good instrument and one that ensures that the prerogatives of this House are protected.
rapporteur. - Mr President, before turning to my own report, let me congratulate Mr Mitchell on his. As the House will know, these two instruments started life as a single instrument and the Committee on Development was correct to argue that they needed to be separated because we were mixing apples and pears. The development instrument essentially aims to promote the interests of developing countries. The economic instrument, the one I am responsible for, is about promoting - not exclusively, but mainly - the interests of the European Union. It was therefore wrong that these two objectives should have been contained in a single instrument. The Committee on Development was correct to argue for a separate instrument and it was also correct to argue that it should be pushing hard for the European Parliament's involvement to at least be the same as it is under the plethora of existing instruments. So, I congratulate Mr Mitchell on his report.
Turning to my own report, it is small in importance compared with the other external instruments, but still a significant tool of this European Union. It expands on the existing programmes, firstly in terms of geographical areas: the existing programmes cover just six countries, this new instrument will cover 17 countries. It is expanded in terms of objectives and, as one would hope with both the objectives and the geographical area being expanded, it is also expanded in terms of its budget. So, while it is the smallest of the external instruments, it is still a significant instrument.
It focuses on furthering EU interests in industrialised countries and it builds on the highly successful executive training programme for Japan and Korea and the Gateway to Japan programme. Both have been subject to a Commission-financed study, which demonstrates that they have increased the access of European companies in both Japan and Korea and increased the awareness of the European Community in those two countries and so are worthwhile in themselves.
The new programme will have five key objectives: to build on public diplomacy and outreach; the promotion of economic partnership and business; people-to-people links, particularly through education; encouraging dialogues; and finally the evaluation of small-scale cooperation projects to assist small and medium-sized enterprises to get access to third country markets. These are all very worthwhile objectives.
In terms of the Committee on International Trade's approach, we have concentrated on three things. First, given that the scope of the programmes has expanded from 6 to 17 countries, we have insisted that there is room for differentiation within the programme - a one-size-fits-all approach would simply not work in a programme like this. I am glad to say that the Commission has gone along with the idea that the programme should be country-specific, rather than a general programme for 17 countries.
We have also tabled amendments to ensure that this programme is complementary to the other instruments that we will be adopting either today or at a later stage.
Again, given that the programme has expanded, we have insisted that there should be human rights and rule of law clauses in these instruments. Again both the Council and the Commission have indicated a willingness to accept those amendments.
I am also pleased to say that, despite this being only a consultation and not a codecision matter, unlike Mr Mitchell's report, the Council has agreed to attach the two interinstitutional agreements on budgetary discipline and democratic scrutiny. It has also agreed that Parliament should be more involved in this programme than originally envisaged and has accepted that, if the scope of the programme is altered, either geographically or in terms of its objectives, Parliament will be fully consulted. The Commission has also agreed to bring forward multiannual planning for consultation with Parliament on this. So the level of parliamentary involvement has been significantly increased.
Finally, let me conclude by saying that there is a chance that, if we adopt all the amendments today, this instrument will be adopted by the Council in exactly the form that it leaves Parliament. That is quite an achievement, given that it is only a consultation exercise. I would like to thank the Commission for its excellent cooperation, and particularly the Finnish Presidency, which, on a relatively minor instrument compared to the other instruments, has been fully engaged in Parliament's work, has kept us fully abreast of its position and has made compromises. We have made compromises with the Presidency. I think in the end we have got a very workable instrument and I would like to thank all the institutions for their cooperation.
Member of the Commission. Mr President, this December part-session is an important milestone in establishing an effective and streamlined legislative framework for the Community's external spending. I must say I feel honoured that I represent the Commission in this part-session, as we are now close to concluding negotiations on the four remaining instruments for the delivery of external spending, for the future period from 2007 to 2013.
We have all come a long way since the Commission tabled these proposals two years ago. The new simplified architecture was the first attempt to streamline all the instruments for external spending. This was deemed the highest priority for the Commission in order to increase our own efficiency and coherence and that of our external action as a whole.
While both Parliament and the Council welcomed the simplification process, these proposals generated a very substantial debate. Important questions were raised soon after Parliament began its work. I greatly appreciate the efforts made by Parliament and the successive Council presidencies to find constructive solutions to the challenges we have encountered with these innovative proposals. These efforts culminated in a successful trialogue in June 2006 when an overall agreement was reached on the architecture of the external financing instruments.
Reflecting your concern to ensure a strong development focus for the development cooperation instrument, we agreed to separate the instrument for cooperation with industrialised countries. A specific human rights instrument was also established.
To address your further concerns, it was agreed that the instruments be adopted under codecision whenever the Treaty made this possible, and a separate instrument for nuclear safety cooperation was created so that the instrument for stability could pass from consultation to codecision. In total four of the seven new instruments are now co-decided. This gives Parliament a legitimate and unprecedented degree of legislative power over the framework covering external spending.
As for the development cooperation instrument, which represents the central brick in this new architecture, I greatly appreciate the fruitful cooperation with Parliament, especially during the last five months, and I thank the rapporteur, Mr Mitchell, for the central role he has played in bringing the negotiations to a positive and timely conclusion. I should further thank the Committee on Development's negotiating team. The compromise as reflected in the negotiated common position of the Council represents a finely balanced solution. I also appreciate that the Committee on Development endorsed this compromise and recommended the approval of the negotiated common position of the Council at second reading.
As requested by Parliament, the development cooperation instrument now includes indicative financial allocations, a mid-term review and an expiry date. For the new co-decided instruments, we have also agreed that before undertaking the review Parliament should examine the operation of the instruments to identify any dysfunctional situations which may have arisen. Parliament's report would be considered by the Commission in carrying out the review of the instruments. This review should be carried out in 2009. In response to the letter sent by the chair of the Committee on Development, Mrs Morgantini, I am pleased to confirm that this review date will also apply to the development cooperation instrument.
In comparison with the development cooperation instrument, and if budgetary clout is a measure of importance, the instrument for cooperation with industrialised countries does not stand out as the biggest amongst the external action instruments, but this should not lead to underestimating its utility and its relevance in enhancing the role of the European Union in the wider world. Indeed, this instrument will directly help promote the EU's objective of becoming a more visible player on the global stage. It will achieve this objective by providing a framework in which, through concrete initiatives, we can strengthen relations with key developed partners, promote Community interests, and also raise awareness about the EU there.
Since last June, the rapporteur, the Finnish Presidency and the Commission have worked hand-in-hand to ensure a timely adoption of the instrument, while making sure that the views of each institution are duly taken into consideration. In this regard I would like to express my appreciation to the rapporteur, David Martin, and the Committee on International Trade as a whole for their hard work and the spirit of cooperation demonstrated in expeditiously processing the dossier.
This ongoing dialogue has permitted the factoring-in of Parliament's views in preparatory discussions in the Council held in parallel with parliamentary work and therefore, thanks also to this collaborative approach, beyond the Commission's own view and without encroaching on the Council's prerogatives.
I can envision with some confidence that key amendments regarding, in particular, references to the core values of the Community - democracy, the rule of law, respect for human rights; the protection of the Community's interests; reinforced evaluation and reporting provisions for the specification of an indicative financial envelope for the period 2007-13; or the inclusion of the review clause - will find their way into the final text. Furthermore, additional editorial changes will bring the final text more into line with language suggested by Parliament and with language already agreed in other external action instruments, to ensure sound coherence between them.
I am looking forward to a positive outcome to the votes on the development cooperation instrument today. That will allow the Commission to start its work as of 1 January and for the delivery of the external assistance without any further delay, which is so important. With an agreement on the remaining legislative proposals the European Union will significantly increase the effectiveness of its external spending and, in particular, its visibility on the international scene, allowing it to live up to its role as major donor of development aid.
Similarly, I welcome the positive view taken on the industrialised countries instrument in the report that is put before Parliament today. I can give you a clear assurance that the final text, which the Council is set to adopt very soon, will also substantively reflect the main thrust of Parliament's resolution. That is a testimony to our willingness to work constructively with Parliament on this dossier, something that will continue in future in implementing cooperation activities, with industrialised countries as well.
on behalf of the PPE-DE Group. - Mr President, I wish to thank the Commissioner and to thank the rapporteur for all his work and cooperation on this report.
The rapporteur and I often joke that we find very little to disagree on when it comes to international trade issues. When it came to shadowing this report, once again we found very little to disagree on, partly because the rapporteur is such an expert in this area and has dealt with it in a number of other reports. I should just like to repeat what good cooperation there was, and I have actually learnt quite a lot from him throughout this process. One day I will find something to disagree with him about, but for now let us look at the issues.
We all agree that the proposal should be tightened and clarified. It is very important that we define the EU's strategic interest, and I welcome the amendments adopted in committee to this end. We must also have consistency across the financial instruments. Once again, the rapporteur and I had a number of discussions in this area, and I am very pleased that these were adopted.
The other area is the review clause. It is very important to decide whether this instrument should be reviewed during the lifetime of this Parliament or after the European elections of 2009 when new Members come in. Those new Members will not have our expertise in this matter, and that is why I would have preferred to have seen a review within the lifetime of this Parliament.
Finally, the report has got it right on human rights and democracy, especially when we are dealing with developed countries. Let us hope that we can continue to pursue these goals within the framework of trade agreements and continue to work with our partners.
on behalf of the PSE Group. - (NL) Mr President, Commissioner, with the new development instrument we are at last getting a piece of development legislation that will give centre stage to the Millennium Objectives, which represent a pledge we made to millions of children in Africa, a pledge that has to do with education and health care. Unfortunately, the bitter reality is that in recent years, the Millennium Objectives have, rather than coming closer, tended to disappear out of sight, and it was for precisely that reason that we were so tough in the debate on the present financing instrument.
For one and a half years, we debated long and hard about this new piece of legislation; that was no mean feat, and it turned out not to be in vain. In the next seven years, we have one clear European Development Act which, with a clear, thematic programme and a geographic programme accounting together for nearly 70 billion, will map out the course. This is putting an end to 16 different regulations that are difficult to implement and monitor. The new Act has two clear priorities, namely the Millennium Objectives, and within these objectives education and basic health care, areas, in short, that really matter.
The campaigns we have launched in order to achieve this have not been in vain. We have campaigned with school teachers' unions and many other organisations from the world of education, including Education International, in order to try to make education more central to European development programmes. The same applies to our campaigns involving health workers in an effort to double spending in basic health care. Finally, the Commission has now officially pledged to at least double its spending by 2008, with at least 20% of the geographical budget being spent on education and basic health care. Including the thematic dimension of the Act, this amounts to more than EUR 2.5 billion.
With this new financing instrument, Europe, with its Member States, can now make a difference in Africa. There are still more than 45 million children who have no access to schooling and millions of patients, especially girls, who have to go without basic health care. In 2015, they will enjoy the education and heathcare provision to which they are entitled. This will put an end to the fight I, together with my group, have put up from the moment I took my seat as an MEP in 1999. I would thank all European citizens and organisations who have helped me along the way, ranging from the 'STOP AIDS Alliance' to 'Bono' - thank you!
On 1 January 2007, we start a fresh chapter, namely that of putting this act, along with all its principles and promises, into practice. This is something to which the Committee on Development will be devoting much of its parliamentary time, both in terms of programming national policy plans and of monitoring their implementation. We do not want a noncommittal attitude. We want 100% commitment from all parties. This is why we do not accept that the programming stage for the period up to 2008 should already be completed. Consultations with civil organisations and parliaments over there and NGOs and our Parliament over here must be done in accordance with the new agreements. This is incumbent on the Commission by law from 1 January. I assume the Commissioner is in agreement with me on this and that he is prepared to confirm this unconditionally.
Ten days ago, the funding of the Global Fund was yet again set to jeopardise the arrangements made in respect of the thematic section for the Act of 2007. Fortunately, with a letter dated 8 December, the Commission asserted its willingness to respect the thematic programming arrangement for 2007. It would be good if the Commissioner were to confirm this, and by doing so, put the mind at rest of the 23 NGOs that will be presenting President Barroso with an urgent note on this matter this weekend. I would wish the President, Mr Mitchell, the Council and Commission good luck with this success. I am also enormously grateful to them for the thorough cooperation; I do hope that this House will reject the cancellation amendment, because I think we made it clear that we no longer accept amendments. This Act is it; let us make it a success.
on behalf of the ALDE Group. - (LT) Mr President, ladies and gentlemen, the proposal for a Regulation of the financing instrument for development cooperation and economic cooperation presented by the European Commission two years ago to the European Parliament did not satisfy the European Parliament. The Regulation sought to curb the European Parliament's general decision-making powers, and it did not adhere to the principles of development cooperation policy, conflating economic cooperation with developing and developed countries.
Today in a second reading we are discussing a differently-named document concerning a European Parliament and European Commission Regulation defining a financing instrument for cooperation that supports development.
It was particularly important for the Committee on Development to have a financing instrument for development cooperation intended only for developing countries.
The document submitted for a second reading is really a compromise European Parliament, European Council and European Commission document, drafted in tripartite negotiations. Consensus rule is back in, as is budgetary transparency and accountability to Parliament; past budget items have been returned along with detailed financial guidelines and specific development cooperation provisions.
It should be stressed that we agreed to rely on EC Treaty Article 179, since a broad definition of cooperation in support of development and a broad choice of action according to geographical and thematic programmes is assured by consensus.
The geographical programmes cover Latin America, Asia, Central Asia, the Middle East and South Africa.
The specified thematic programmes include such programmes as investing in people, management of the environment and sustainable natural resources, including energy resources, participation of non-governmental organisations and local government institutions in the development process, food security and migration, and asylum.
It is gratifying that agreement was reached on basic education and healthcare financing and that more than 20% of the funds allocated to development will be earmarked for this, which is one of the priorities of the European Parliament Committee on Development.
The Commission made a commitment to carry out increased and more precise monitoring of implementation. We regularly felt this was lacking when approving budget implementation.
The Regulation on Financing Instrument for Development Cooperation replaced 16 existing pieces of legislation, which is a good step towards improving and simplifying EU legislation.
I recommend that the Regulation be approved without addition or amendment.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, Mr Mitchell, this House, the Council and the Commission have spent much time wrangling over the future development finance instrument, and have actually ended up finding a largely sustainable compromise. The intention is that the new instrument should help us to achieve the Millennium Development Goals, thus forwarding a very important objective of which both the committee and this House as a whole have been recurrent defenders, and, in view of the UN's recently-published estimate of their effectiveness to date, particularly in the fight against poverty, I see the EU as sending out a very important message in that respect.
It is evident that Mr Mitchell's dedication, as rapporteur, and that of the Committee on Development as a whole, to changing the regulation as tabled has very definitely paid off, and so, with compromise in mind, all the groups have held back from tabling amendments, although the rapporteur has not, and I have to say, with some regret, that this is where he comes in for strong criticism from me, for, rather than doing what he said he would and supporting those who want to grapple with the wording of the compromise agreement, Mr Mitchell has himself been tabling the relevant amendments, which I see as being, in many respects, highly problematic and outrageous, in that they demand nothing less than that the reproductive health of women should cease to be a goal in development cooperation; his amendments aimed at deleting Recital 18 and parts of Articles 5 and 12 do not merely do away with the wordings he finds disagreeable, contrary to what he has said, but also have the effect of removing other goals as well, among them the right to give birth free of risk and to generalised access to comprehensive, safe and reliable reproductive sexual health care and services, the reduction of infant mortality and the fight against diseases associated with poverty, particularly HIV/Aids, tuberculosis and malaria. In so doing, he disregards not only the compromise already arrived at, but also world opinion as expressed at the UN conferences on population development, in Cairo, and on the situation of women, held in Beijing, and hence also the WHO's definition. That I regard as a scandal, and I think this House would be making itself look utterly ridiculous if it were to adopt his amendments tomorrow. My group will, as a matter of profound conviction, be voting against them.
I think it makes a great deal of sense to combine the EU's aid options - which have hitherto been highly chaotic - in a single instrument, but this must not have the consequence of important matters simply being dropped. Since the rapporteur is questioning the compromise, I can already tell him that my group will, in future, be asking searching questions about one aspect of the new finance instrument in particular, namely the use of development cooperation resources to fund measures aimed against illegal immigration and used for the stepping up of border controls.
Article 16(2)c introduces into this compromise something that perverts virtually the whole of immigration and asylum policy, which, as formulated elsewhere in Article 16, is a positive approach.
You can be sure that my group, in doing this, will avail itself of one particularly positive aspect of the new instrument, namely the better opportunity given to this House to have direct input alongside the Council and the Commission, at whose insistence, significantly, trade will, in future, be included alongside the funding of development. Notwithstanding the fact that the first words of the new instrument stress the importance of the developing countries' trading capacities, we will be most careful to ensure that we do not embark upon a new decade characterised by the covert promotion of external trade. We will ask searching questions and take a critical line if, in so doing, your sole desire is to help the countries of the Global South to sell Europe the raw materials it needs without let or hindrance, for it is not selling all their raw materials, but rather fair trade with finished goods, that offers southern societies a chance to overcome poverty. A fortnight ago, in the Financial Times, Philippe Maystadt, the President of the European Investment Bank, warned that Europe was imposing too stringent conditions on financial arrangements to be able to compete with Chinese or Russian businesses for African raw materials. Where is this argument going? Do we not then end up again tolerating slave labour in order not to lose the race for raw materials? I find it quite remarkable, and a cause for rejoicing, that it is stated in the present financial instrument and in our compromise that the criteria to be met include that of 'decent work' on which the mind of this House is shortly to be expressed by a report. I believe that this sends a very important message in response to calls - which I regard as wrong-headed - for the European Union, in future, to be less exacting in its political criteria in terms of the war on poverty and the advancement of development.
Let us instead use the new instrument, knowing how important coherence and policy are, to offer something better, with bauxite being turned into aluminium locally, using environmentally-friendly methods, by workers working under decent conditions and for living wages. The new instrument will have achieved something if it manages to create the conditions with respect to education and health without which productive economic performance that benefits the local community is not even possible.
on behalf of the UEN Group. - (PL) Mr President, our privileged and wealthy part of the world bears a great deal of responsibility towards those who are starving and have no prospects of development. Of course, the aid which we provide to these people cannot solve all their problems, some of which have deeper, political causes. However, it can help to resolve crises.
I think that we are unanimous in recognising our humanitarian duties, and this gives us great strength. That is why I am all the more opposed to the introduction of legislation relating to so-called reproductive and sexual rights, which implies our political and financial support for abortion. This proposal was not contained in the initial European Commission draft, and was only introduced in this Parliament.
This sends a very negative signal to those Europeans who have moral objections to abortion and do not want to pay for activities which hide behind the façade of the technical term 'reproductive rights'. After all, it is a means of undermining the common front against poverty and of weakening European integration. Is that really what we want? Can we ignore the consciences of many Christians simply because of the fact that today they are in the minority? Today, we are clearly letting them know that Europe has become a project in which they will no longer play any part. I therefore call on you to support Amendments 1, 2 and 3. Without these amendments, I will not be able to vote in favour of this report.
Mr President, I see that there is a great eagerness in this Parliament to offer opinions on everything under the sun. Everything from extremely important issues such as chemicals legislation to small ones such as the standardisation of windscreen wipers crop up for consideration. We are now debating the financing instrument for the EU's development cooperation. I am convinced that all my colleagues in the Committee on Development want to see a reduction in world poverty so that vulnerable people around the world can live tolerable lives. I believe that most of my fellow Members desire the same thing. I should like, however, to call on them to stop and think a moment.
Is the EU really doing everything in its power to reduce poverty globally? I find it very difficult to understand how, at one moment, people can sit and recommend aid under the auspices of the EU and then, at the next moment, support subsidies for EU agriculture or a harmful fisheries agreement with a poor African country in which corruption is a major problem. If we really want to help poor and vulnerable people in the world, we should really come at things from another angle. Let us abolish the EU's common agricultural policy and protectionist trade policy and let us stop protecting non-competitive European production. My proposals would obviously not solve all the problems in the world, but I believe that they would be a good start.
(SK) First of all I would like to state that in my opinion both economic and development cooperation should be included in a single financial instrument underpinned by a double legal basis, namely Articles 179 and 181(a). However, I respect the conclusions of the trilateral meetings which resulted in the original financial instrument being divided into economic and development cooperation.
The instrument used to finance cooperation with industrialised and other high-income countries and territories is financially flexible, and its expanded geographic scope reflects the current situation. It also considers countries that are still on the DAC list to be developing countries despite the fact that they have long since ceased to be ones. This includes countries like Brunei, Taiwan, Singapore, Saudi Arabia, Bahrain, Qatar etc. These nations are important trading partners of the European Union, and it is therefore necessary to expand the existing cooperation with countries such as Japan, South Africa and Australia to include the above-mentioned new countries.
As the countries covered by this financial instrument represent a very mixed bag, it is imperative that all treaties should include clauses on human rights and respect for democratic principles. In my amendments to the report, I have highlighted the need for strengthening the role of the European Parliament.
In conclusion, I am in favour of the European Parliament endorsing every change on the list of industrialised counties and of the Commission being required to assess compliance with the original objectives and costs on a regular basis. Finally, Commissioner, I would like to express my admiration for your work.
(NL) Mr President, since development cooperation has its own Commissioner, its own budget, and its own committee in the European Parliament, and since this House has codecision powers in this area, it has been an important sphere of activity since the beginning of European cooperation. The European Union is right to feel responsible for contributing to peace and prosperity in countries outside of the Union. The fact that the Commission has made an attempt to make improvements is a good thing. While we invest a great deal, the results are sometimes far from satisfactory. Africa is a case in point, for poverty there even appears to be on the increase. Much needs yet to be done in order to achieve the Millennium Development Objectives.
The Commission's original proposal was meant to improve matters, but was, in fact, extremely disappointing and hardly confidence inspiring. Both the budget for development cooperation and this House's involvement were at risk of being adversely affected. The negotiations were not easy as a result. All credit to Mr Mitchell who has done a fantastic job. The upshot is that a separate development instrument will in any event remain in place, with codecision and with Article 179 as its only legal basis. An agreement has been reached on the priorities of the Millennium Development Objectives within which priority has been given to education and basic health care.
This also includes reproductive health, and I should like to add, also in reaction to Mrs Zimmer, that the amendments have been tabled in order to underline the importance of this issue. It is incorrect to say that Mr Mitchell's amendments are opposed to reproductive health. He states - and I am quoting from his explanatory note to the amendments - that it is too important an issue to handle in two sentences flat, which is saying something completely different. The new financing instrument for development cooperation is set to change the way Parliament works; we will need to focus more on the monitoring and implementation side of programmes. I hope that we can count on the Commission's promised cooperation and openness in this matter.
(ES) Mr President, this debate is important because we are going to approve the instrument that will serve as a legal basis for using the resources that the European Union allocates to development cooperation and humanitarian action.
While the Financial Perspective for 2007-2013 reduces the Union's capacity to act in almost all fields, paradoxically, the money available to us for our solidarity with the developing world is not being reduced, but rather it is increasing slightly.
This debate provides a satisfactory end to a process that has lasted an exceptionally long time, having had to overcome serious difficulties. However, the instrument that we will approve has the merit of reaching the House as the result of a consensus between Parliament, the Commission and the Council.
The search for that consensus was the reason for the process taking so long. It was a complicated challenge, since the task was to condense, into one single legal instrument, the more than fifteen previously in force over which the bases for our development cooperation actions were spread.
It was a question of rationalising that task, and Parliament agreed with that. Nevertheless, it had to reject the Commission's initial proposals when, supposedly for the sake of greater efficiency, it came to restricting the House's role, that is to say, to restricting democracy. That was something that Parliament could not accept and our Committee on Development acted with a degree of responsibility that we should be proud of.
Despite what some people claimed, it was not a question of promoting the role of our committee. It was a question of maintaining and increasing the role of Parliament, that is to say, the democratic responsibility of our House, in a field that is important from political and budgetary points of view.
Many of us have had to confront totalitarian powers, which justified their authoritarianism by stating that democracy complicated procedures and made management less efficient. We all know what a fallacy that is, however, and that there can be no efficiency without democratic rules, both when actions are decided upon and when the executive's actions are subject to control.
Thanks to our firmness with regard to the work of the rapporteur, Mr Mitchell, and thanks to all of the groups rallying round, our efforts ended in success. We must thank the British, Austrian and Finnish Presidencies for the understanding they have shown towards our points of view, and also the Commission, which has sought ways to take account of Parliament's demands.
The text of the instrument is consistent with the European consensus on development and with the various strategies that we have been approving, particularly the European strategy for the development of Africa. It is also consistent with the text of the Constitution, which makes solidarity with the countries of the South a constitutional priority for the European Union.
My concern is that, having consolidated Parliament's competences, we are now going to fail to meet the responsibilities conferred on us by the instrument and which are going to require a lot of work on the part of the House, its Committee on Development, its staff, which must be increased, incidentally, if we want to be in a position to take on the work, and, above all, on the part of the parliamentary groups, whose obligations are going to be increased since they will have to contribute to the strategy documents for each country targeted by European Union development cooperation, and in monitoring the programmes that are approved.
We must not end up in the ridiculous position of not being able to meet the obligation that we have worked so hard to obtain from the Community's institutional partners.
(FR) Mr President, it is always a pleasure to welcome a consensus and a good result. I therefore join my fellow Members in doing so. Balance has at last been restored. We have a common legal instrument, expiring in 2013, and we have a mid-term review. We have an appropriate instrument at last. We have avoided confusing different terms: no mention is made of industrialised countries or human rights; only development is referred to. We are able to set clear objectives and point out our political priorities.
We have, at last, an instrument that, as my fellow Members have highlighted, has its legal base in Article 179, which reintroduces the codecision procedure. Never again will the European Parliament be unable to co-decide on a development policy.
We have at last managed to ensure that the financial allocations are linked to different programmes, in order to increase our control. I would therefore like to highlight the work of our rapporteur, Mr Mitchell, and the attention given to this matter by the Commission and the Council.
Mrs Ferrero-Waldner, we have taken due note of the Commission's commitments regarding our role during the mid-term review and relating to the rational anchoring of finances, to the dialogue on strategy papers and, as I would like to point out, to our priorities, namely health and education.
To conclude, I believe that our Parliament will have no problem in adopting this report and in adopting it unamended. I will not waste your time by discussing these amendments, which are certainly out of touch and backward-looking and absurd in every way.
(PL) Mr President, the idea of the European Union providing aid to nations and countries in need is worthy of our support. However, there are doubts as to whether political issues should be included in cooperation policy as conditions for providing this aid.
I understand the principle of not providing aid to countries that infringe human rights or commit various crimes. However, using cooperation policy as a tool for forcing countries in need to adopt solutions applied in the European Union as a condition for providing aid is to put unlawful pressure on these nations and goes against the idea of solidarity.
We will do more to promote democratic processes if we show, in our own back yard, that we can protect civil rights and freedoms and ensure respect for and the development of the values which have always been part of the European identity. Turning cooperation policy into a weapon for militant feminism, for example, which creates a lot of controversy in Europe itself, will undermine our status and power to act in other parts of the world.
(DE) Mr President, Commissioner, the goal we have set ourselves - of increasing official development assistance and halving global poverty by 2015 - is an ambitious one, but it has to be said that we are a long way away from achieving it. My view is that development assistance has to be a short-term measure, provided where people have nothing, in regions full of refugees or countries in crisis, for example. In the long term, though, it cannot be a substitute for systems that actually work.
What matters, then, is that recipients of aid be given more power over their own affairs, and that some sort of accountability be required as a means of dealing with corruption and so on. Africa is an example of how the way development cooperation works is not always ideal, and no wonder, when it was often used to promote the donor countries' exports, to shore up dictatorships or to drive states into debt and dependency, so it is not acceptable that China, for example, should encourage states to get back into the indebtedness from which they have only just escaped and become dependent in new ways, merely in order to secure supplies of raw materials. Nor, however, is it acceptable that states should be so keen to hold out their hands to receive development funds when they are unwilling to take back any of those of their own citizens who have, in droves, sought refuge elsewhere.
Mr President, I rise to congratulate a number of my colleagues in the Committee on Development, and the rapporteur, Gay Mitchell, in particular, as well as my fellow coordinator, Mrs Martens, and all coordinators of political groups, for having conducted this matter over a period of two years to produce this result.
Why did it take two years, one might ask, given that what we have produced now could have been done in three months? It took all that time because of a very stubborn attitude from a member of the Commission - a 'commissar', one might say - who was in a senior position in DG RELEX. It is only because the Commissioners and the Council recognise that the European Parliament is a premier democratic institution, which must be able to criticise legislation and make it accountable.
At a time when the European Parliament and the European institutions are being seen to be remote from our citizens, for the Commission, as it was then, to produce a piece of paper that took away the powers of the Development Committee and the European Parliament to set development policy, was outrageous. It is only because Parliament stood together as one, despite attempts by certain people to divide Members and to have us at each other's throats, that we succeeded in producing this. I want this on the record because, as a coordinator for the Development Committee, I can say we went through hell trying to get this thing passed in a way in which parliamentary scrutiny, parliamentary control of policy, parliamentary control of strategy papers, parliamentary control of time-limits on legislation and parliamentary control of specific instruments for development policy were all going to be very important.
We must connect with our people, with our constituents, with our voters. To have the Commission come in, as though it had come from Moscow in the old Soviet days, was absurd. I say thank you very much to the Commissioners, Mrs Ferrero-Waldner, in particular, and Mr Michel, for understanding that we have a democratic role to play.
(FR) Mr President, a joint declaration on development, a strategy for Africa, commitments on levels of development aid: the EU has certainly revised its political ambitions upwards in recent years when it comes to development cooperation, and this new financing instrument gives us a tool to match our ambitions. A financing programme over seven years, devoted entirely to international solidarity, really is a great victory for our partners in the South, and it is a great victory for us here in Parliament, because, after two years of locking swords with the Council and the Commission, our main demands have been met. It is a victory in terms of the commitment to allocate at least 20% of appropriations to the education and basic healthcare sectors, in order to increase the pace of progress on the Millennium Goals; it is a victory in terms of the creation of a specific instrument to fund the promotion of human rights and democracy in the countries of the South; and it is a victory in that it limits the scope of the new instrument to the countries of the South alone, in order to ensure that development appropriations are not siphoned off to other policies.
Finally, the provision of a mid-term review for this vital instrument will give us the opportunity to rework it shortly and to make any necessary improvements. It is a pleasant prospect, which now allows us to conclude the process of examining this text in peace. These victories will give rise to others, for example the ongoing negotiations on the programming of the European Development Fund (EDF), which I, as rapporteur, will make every effort to give the same priorities.
Although it is true that, despite our best efforts, we have not managed to achieve the budgetisation of the EDF or to get officially involved in the comitology procedure, in order to keep a closer eye on the implementation of development policy, we should nevertheless be delighted at our many victories, the most important of which is the promotion of a generous view of development policy. In establishing this development cooperation instrument, the European Union is, more than ever, establishing itself as a leader in this field. It was already by far the biggest donor in the world in this domain, and it was already doing more than the rest of the world for international solidarity. From now on, it will do even better!
I believe that, today, Europe can be proud of the fact that it has remained loyal to its values of generosity and solidarity. I, too, would like to echo what has been said, and to thank the rapporteur, Mr Mitchell, all those who have worked towards this result - particularly Mr van den Berg - and all those who have made such valuable contributions to it. I hope that this report will be adopted without amendment.
(ET) The financial instrument for development cooperation involves a very fragile compromise between the commission, the Council and Parliament. We must also recognise that Parliament's views have largely been taken into consideration during the codecision procedure.
Any proposal to add a new instrument would mean that the instrument would not be implemented from the beginning of the following year, and the aid might not even reach those who need it. The instrument will cover a broad range of developing countries, from the very least developed countries to high-income countries. The instrument will also cover a wide range of topics and include activities that were previously financed from the environment budget.
I am satisfied with the course of the proceedings, during which the European People's Party has removed those motions to amend that contained mention of political institutions, and thus I will offer a brief conclusion. I would like to emphasise once again that the financial instrument for development cooperation is a compromise between institutions, and the slowing of its processing would mean the delaying and interruption of aid, which certainly does not serve the instrument's purpose of promoting democracy and human rights. I therefore support the passing of the report without any amendments.
(EL) Mr President, my intervention refers to Mr Martin's report, whom I must congratulate on his creative contribution. His report refers to the financial instrument for developing cooperation with industrialised countries and territories.
The discussion regarding the institution of the said financial instrument is part of a wider problem that concerns primarily the harmonisation of the European Union's actions in foro interno, in foro externo and secondarily the cohesion of the European Union's entire foreign activity, whether political, financial or commercial.
In particular, the proposed regulation unites a heterogeneous group of countries as well as a wide range of activities in fields such as economy, commerce, research and scientific cooperation. Distributing resources per field of activity on the one hand, and per country or group of countries on the other, should reflect the European Union's strategic, political, financial and commercial objectives.
Ladies and gentlemen, with respect to the cohesion of European Union's foreign activity I would like to refer to the new trade strategy that the Commissioner on International Trade, announced. Given that this strategy concerns our next steps with important European Union trade partners, is a compatibility issue regarding the European Union's political priorities being raised? Does it connect the range of subject matters covered by the proposed financial instrument with European Union's internal political choices? Moreover, should not it promote even more the European Parliament's active role in the determination of priorities as well as the evaluation of programme effectiveness?
(DE) Madam President, Commissioner, ladies and gentlemen, it is a good thing that we are having this joint debate, since we will end up, in future, with a shared legal basis differentiating between developing countries and richer, industrialised nations, and so it is good that we should be discussing this today.
Mr Martin, the rapporteur, was right to point out that we have to seek after a more logical and systematic approach when it comes to defending the European Union's interests in our cooperative efforts with others, and I am glad that the Commission treated with respect his argument that further differentiation is needed, along with consideration of the countries' specific interests, more evaluation, and an early review.
I would like to add a couple of other points, which Mr Papastamkos has already addressed. When this review is carried out, this differentiation must be reflected even more logically in our dealings on the foreign policy and trade policy fronts. What I mean by that is that we currently maintain very intensive relations with certain countries, with free trade agreements and partnership agreements, but the thinking on the basis of which we cooperate using financial instruments is not always in line with our thinking about policy.
It follows that we should strive after greater strategic depth in financial cooperation too, for there is no point in having free trade agreements - with Mexico or Chile, for example - and having more of their kind in mind for the future, while not being logical in our cooperation; it is just as illogical to deny the least developed countries more intensive support than that given to those that are already on their way up and can be described as emerging. It is in just this way that we need to become more specific in future, and I might add that that also involves Parliament being consulted not only on the financial instruments as part of the codecision procedure, but also as soon as dialogue towards the conclusion of bilateral agreements is embarked on, and that its agreement shall be an indispensable requirement, for this House's involvement will otherwise result only, in the final analysis, in a wedge being driven between the Commission and the Member States, and that will make full and democratic support quite simply impossible.
I would like to ask the Commissioner, as a matter of urgency, to stress, in the debates involving the Commission and the Member States, the necessity of Parliament's approval being given in all areas, so that our system of values - about which we talk unceasingly - may remain intact not only when we talk about other countries, but also when we make policy for ourselves.
(CS) Madam President, Commissioner, I should like to thank Mr Mitchell and the coordinators, and to congratulate them for managing to assert, through shared moral values, the will of a directly elected Parliament, which they have achieved in part thanks to our support. Development cooperation must lead to development and not to stagnation. It must lead to the rule of law, to the development of a free economy and, in turn, to pluralism in decision-making and respect for human rights.
As many countries in the world have shown, economic development is not in itself sufficient. The pursuit of economic openness and rapid economic development is not enough when, in the absence of the rule of law, there is political stagnation, a closed society, corruption and the usurpation of power. Economic development of this kind leads to serious political failures and security problems, and ends in terrorism.
We in Parliament have at our disposal an instrument whereby we can place conditions on development aid, guiding and earmarking it so that criteria are properly met and genuine development is achieved. This instrument lays down precise financial conditions and provides for precisely controlled funding for development programmes, including those of non-state beneficiaries and local authorities. With everyone better off, it will be possible for Parliament to influence the final form of national strategic documents and to assess their implementation. Speaking as a member of the Executive Committee of the World Movement for Democracy, I welcome the possibility of promoting genuine democracy via our democratically elected Parliament. I should just like to promise that, in common with the other Members of this House, I shall make every effort to ensure that we work effectively in conjunction with the Commission and the Council to achieve development throughout the world.
Madam President, I would like to congratulate Mr Mitchell and Mr Van den Berg on their excellent work on the development cooperation instrument. I have to say, though, that I strongly oppose the amendments put forward by Mr Mitchell on recital 18, Article 5 and Article 12.
In a few days' time we will not have a separate line for the funding of sexual and reproductive health rights and I think it would be a grave injustice, in particular to the women who are at risk from very serious illnesses in maternity, to remove these references. We are committed in various agreements already made by the European Parliament with the Commission, with the Council and in international agreements, to precisely the language that is contained already in this DCI, and it strikes me as disingenuous for Mr Mitchell to offer by way of explanation for these amendments the assertion that these matters cannot be dealt with in two lines.
These issues have been debated ad nauseam by this House and by most national parliaments and the outcome is always the same in this Parliament. This Parliament stands behind the rights of people to choose independently their sexual activity, their sexual proclivities and their right to proper health services and to prevent the appalling death toll of something like 90 000 women who die annually as a result of backstreet abortions. We need to end that and I believe we should leave the report as it stands.
(LT) Today the congratulations are ringing out particularly loudly for rapporteur Mrs Mitchell, who has achieved a good compromise after two years of negotiations with the Council over a very important matter. For the first time we have a definition of development policy that allows resources for the support of development cooperation to be directed only to those countries that are most in need of them. One fifth of the funds will go to the areas of healthcare and education, which is socially equitable support for countries trying to liberate themselves from the stranglehold of poverty, disease and inadequate education.
It is very important that Parliament will be able to exercise ongoing control and to have an effect on the allocation of funds. The compromise which is being worked out shows that this is essential.
I believe that developing countries will hail this constructive step of the European Parliament and the European Commission, which enables us to hope that the funding of EUR 17 billion will be allocated thoughtfully, with maximum benefit to people facing the greatest adversity. It is important to spread this news within European Union countries as well, particularly in the new Member States.
Madam President, I, too, would like to congratulate Mr Mitchell and Mr van den Berg on the success of this report, which focuses on simplifying how EU aid would be spent in developing countries. I also would like to state that unfortunately I will not be able to support the amendments that Mr Mitchell has tabled, for the same reasons as outlined by Mr De Rossa. As he said, this is an issue that has been gone over on a number of occasions, both within Parliament and internationally. I believe that we should stick to the agreements that have been there since Cairo.
'The US fights, the UN feeds and the EU funds'. Those are the words of a French international affairs student. However unfair, that paints a picture of the importance of the EU to developing countries. In recent years, the world has been tragically hit by disasters such as tsunamis, earthquakes in Pakistan and the recent flooding in Bangladesh. The United Nations fund CERF was designed to fund and provide a rapid response to any sudden global emergencies and to provide critical funding which has already been put in place by international donors. In the first five months of this year, CERF has provided EUR 200 million to more than 320 projects in 26 countries. However, ECHO has refused to contribute to CERF to date, arguing that it has its own rapid funding mechanism for swift and even-handed funding in emergencies. I would argue: what is the point in having two funds supposedly achieving the same goals? Why not have one central fund which deals with these emergencies?
I would urge the EU Commissioner for Humanitarian Aid, Mr Michel, to open a line of discussions with the United Nations to streamline the global response to international emergencies. Bureaucracy must not get in the way of saving people's lives, because that is what we are talking about. Let us not fight over two different funding blocs when the aim is to feed and fund the people who have been hit by disasters as quickly as we possibly can.
Member of the Commission. Madam President, I wish to thank you once again for this closing debate. We had long negotiations, which at times were not easy, many formal and informal trialogues. As always, every party has to make its points clear, and sometimes that takes time. However, the important thing is that we get a good result in the end. I have listened very carefully to all of you and I think we can all live with this result and we can look to the future. There is now a new set of financial instruments and we want to ensure better external action and better visibility in favour of development, stability and human rights.
Let me now say a few words about some specific items mentioned in the debate. On the question of sexual and reproductive health and rights, I am aware that the issue is of a very sensitive nature wherever it has come up in all the different fora. It becomes an even more complex matter in a Union of 25 Member States, all of which have their own different traditions. For this reason, the respective provisions in the Development Cooperation Instrument represent a finely balanced compromise, which I admit was difficult to achieve and which should not be reopened. These provisions are largely taken from the old regulation on aid for actions on sexual and reproductive health and rights in developing countries. Hence, these provisions already reflect a certain consensus as the old regulation was approved by Parliament in codecision. Transferring the issue from the Development Cooperation Instrument to a separate regulation would not facilitate the problem, but rather protract the discussions on this very sensitive matter. Such a solution would also go against the aim of simplification, which was the guiding principle for the reform of the external action instruments. The respective provisions on the Development Cooperation Instrument reflect a balanced compromise, which most likely would not be improved by regulating the issue of sexual and reproductive health in a separate regulation.
I should also like to say a word on the question of the main thrust. The Commission reaffirms that eradication of poverty and the pursuit of the Millennium Development Goals are at the core of the primary objective of its development assistance. The Commission commits itself to prioritising basic health and education and social cohesion as a whole in its programming and implementing role for country programmes. Moreover, the Commission will endeavour to ensure that a benchmark of 20% of its allocated assistance under country programmes covered by the DCI will be dedicated by the year of review, 2009, to basic and secondary education and basic health care.
But I also have to say that the DCI also contains a thematic programme on migration and asylum, which is the successor of the old AENEAS programme. The contents of this thematic programme are the expression again of a finely balanced compromise, in particular with the Member States in the Council. In the light of the challenges which the European Union is currently facing in the field of migration, the thematic programmes will respond to those needs. Indeed the root causes of migration will primarily be addressed through our geographic cooperation - I have just spoken about that. Those who have prospects will not migrate, but there are many others. It is combating illegal migration on the one hand, and working for legal migration on the other. We must not close our eyes to the fact that migration, and especially illegal migration, is one of the big challenges of our time that we have to face.
I look forward to putting those instruments to work, together with you. We have to look to the future. One of the most challenging questions throughout the negotiations on these new co-decided instruments was the role of Parliament in the strategic planning, as expressed in the strategy papers. Based on the declarations attached for the interinstitutional agreement on the new financial perspectives, the modalities of a democratic scrutiny dialogue have been fleshed out in an exchange of letters with the committees concerned. The first pilot country strategy paper will soon arrive in Parliament. We now look forward to the implementation of that democratic scrutiny dialogue.
Regarding the ICI, I should like to say to Mr Martin and Mrs Mann that, as you know, the legal base is Article 181(a) of the EC Treaty, which foresees the consultation procedure with Parliament in the legislative process. But of course the Commission is always ready to exchange views with Parliament on aspects of cooperation with industrialised countries too. We will certainly take the utmost account of any resolution that Parliament might adopt in that respect.
If, in the developing countries, we have not yet always seen the results we wanted to see, that is also because sometimes good governance has not yet been achieved. That is another very important factor I should like to highlight because we are providing a lot of funding and we try to do our best. Unfortunately, however, sometimes good governance is not there.
In conclusion, negotiations are always complicated, but what we wanted to have was simplification. It is so important to simplify in order to achieve visibility and efficiency. Reducing more than 40 different legislative instruments to seven policy-driven instruments has been difficult but I believe that in the end it has been a rewarding challenge. Three new instruments are already in force: pre-accession, the neighbourhood policy instrument and the stability instrument. Four instruments will be adopted shortly: the DCI and the ICI, the nuclear safety and the human rights and democracy instruments. Everyone who has spoken today of the positive results of our negotiations on the DCI and the ICI has also seen that.
What this whole exercise has shown is that if we, the three institutions - the Commission, the Council and Parliament - work together in a constructive manner, in the end we can produce results of quality. Again, I look forward to working together with you to secure a really good, efficient and visible implementation.
The debate is closed.
The vote will take place at noon today.